WELLFORD, Circuit Judge,
dissenting.
Although I would prefer to reach the decision stated by the majority because it avoids, in some sense, affording plaintiff “a second bite at the apple,” I am constrained by what I view to be the law of Ohio, concededly applicable here, to disagree. Migra v. Warren County School District, — U.S. —, 104 S.Ct. 892, 79 L.Ed.2d 56 (1984).
In Board of Health of St. Bernard v. City of St. Bernard, 19 Ohio St.2d 49, 249 N.E.2d 888 (1969) Supreme Court Judge Robert M. Duncan (now a federal district judge in Columbus) ruled:
After the demurrer to relator’s petition was sustained by the Court of Appeals, and relators given the right to plead further, the statutory right of realtors to dismiss without prejudice was absolute. Therefore, the Court of Appeals should have approved the entry of dismissal without prejudice which was tendered on November 13, 1968 [within the time given to amend the petition].
In McGatrick v. Wason, 4 Ohio St. 566, this court held:
“Where a general demurrer to a declaration is sustained, and thereupon leave to amend the declaration is given, but the *246plaintiff subsequently, instead of amending, discontinues the action, there is no judgment that bars another suit upon the same cause of action.”
249 N.E.2d at 891.
In that case the parties stipulated the facts and the trial court ruled favorably on defendants’ demurrer, after briefs and argument, (Id. at 890) that the demurrer should be sustained, which had the effect of dismissing and/or terminating the proceedings. A journal entry to that effect was entered but the entry provided that plaintiffs “are hereby granted 20 days to file an amended petition.” {Id. at 890). Within 20 days plaintiffs presented an order for dismissal without prejudice, but the court ruled that since plaintiffs had not actually amended, the action should be dismissed with prejudice. On appeal, defendants argued, as do the defendants in the instant case, that “the stipulation of facts and the arguments presented make it obvious that the case was heard on the merits,” and that res adjudicata should apply. Although the Ohio Supreme Court expressed some dissatisfaction about “a circuitous legal adventure in forum selection” not favored, it ruled that under Ohio law plaintiffs had “the absolute right” of dismissal without prejudice, and there was “no discretion to refuse.” (Id. at 891).
The action in the St. Bernard case taken by the trial court on defendants’ demurrer was akin to the action taken by the Ohio state court here.1 Both courts in their orders dealing with the proposed and intended action to be taken after considering facts presented and arguments, decided adversely to plaintiffs’ contentions but allowed the plaintiffs 20 days to file an amended complaint. Since the trial court in the instant case did not in fact enter its order until plaintiff had submitted a voluntary dismissal, I would conclude that the plaintiff acted before a final conclusive order was rendered against it.
It follows then that no res judicata effect should have been given. There was no “sufficiently firm” preclusive order entered when plaintiff voluntarily dismissed its action in state court.
I therefore respectfully dissent.

. As to whether it was a final, appealable order, see Schindler v. Standard Oil Co., 165 Ohio St. 76, 133 N.E.2d 336 (1959).